to a fair and impartial jury.     See id.   Accordingly, Lopez-Bonilla fails to

                demonstrate a statutory or constitutional basis for reversal based on the

                non-disclosure of the jury panel information.

                            To the extent Lopez-Bonilla claims that a Batson v. Kentucky,

                476 U.S. 79 (1986), violation resulted from the district court's denial of the

                motion for jury panel information in that the State avoided peremptory

                challenges and race-neutral explanations by using the information, he

                fails to support this contention with any cogent argument or relevant

                authority, and we decline to address it.       See Maresca v. State, 103 Nev.

                669, 673, 748 P.2d 3, 6 (1987).

                            Second, Lopez-Bonilla claims that the district court

                improperly denied the defense expert the right to use her PowerPoint

                presentation while testifying in order to aid the jury regarding the subject

                of eyewitness identification. We review the "district court's evidentiary

                rulings for an abuse of discretion." Chavez v. State, 125 Nev. 328, 339, 213

                P.3d 476, 484 (2009). The district court ruled that the expert could give

                testimony based on the scientific studies, journals, and information she

                had gathered to create the PowerPoint presentation, provided that the

                testimony was relevant and probative to the case, but disallowed the

                PowerPoint presentation because it found some of the presentation to be

                extremely inflammatory, prejudicial, inappropriate, and biased.

                Furthermore, the district court noted that because the PowerPoint

                presentation was not timely distributed, there was no opportunity to

                refine and choose the appropriate slides. At trial, the expert testified at

SUPREME COURT
        OF
     NEVADA
                                                        2
(0) 1947A
                       length about the reliability of eyewitness identification, including the

                       effects of trauma on memory, wrongful convictions based on faulty

                       eyewitness testimony, and problems in eyewitness cross-racial

                       identification. Based on the record, we conclude that Lopez-Bonilla has

                       not demonstrated that the district court abused its discretion by excluding

                       the PowerPoint presentation.

                                   Third, Lopez-Bonilla contends that the State committed

                       prosecutorial misconduct during rebuttal closing argument by briefly

                       displaying photographs of him and the codefendant with the word "guilty"

                       across the front. When reviewing allegations of prosecutorial misconduct,

                       we first consider whether the prosecutor's conduct was improper and then

                       determine whether any improper conduct warrants reversal.          Valdez v.
                       State, 124 Nev. 1172, 1188, 196 P.3d 465, 476 (2008). Lopez-Bonilla's

                       codefendant objected to the photographs, conceding that their limited use

                       was proper but objecting to any prolonged display, and the district court

                       sustained the objection the second time the photographs were shown. It

                       does not appear that Lopez-Bonilla objected to the use of the photographs,

                       and even assuming error, we conclude that Lopez-Bonilla fails to establish

                       that it affected his substantial rights.   See Green v. State, 119 Nev. 542,
                       545, 80 P.3d 93, 95 (2003); cf. Watters v. State, 129 Nev. Adv. Op. No. 94,

                       313 P.3d 243, 246-49 (2013) (holding that the use of a PowerPoint

                       presentation during opening statement that includes a slide of the

                       defendant's booking photograph with the word "GUILTY" written across it

                       is error as it undermines the presumption of innocence); Artiga-Morales,

SUPREME COURT
        OF
     NEVADA
                                                             3
(0) 1947A    asfeo:.
                      130 Nev. Adv, Op. No. 77, 335 P.3d at 182 (rejecting same argument made

                      by co-defendant).

                                  Having considered Lopez-Bonilla's contentions and concluded

                      that no relief is warranted, we

                                  ORDER the jOgment of conviction AFFIRMED.




                                              Saitta




                      cc:   Hon. Janet J. Berry, District Judge
                            Story Law Group
                            Attorney General/Carson City
                            Washoe County District Attorney
                            Washoe District Court Clerk




SUPREME COURT
        OF
     NEVADA
                                                          4
(0) 1947A    afgeim